Citation Nr: 9910690	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether the veteran is mentally competent for VA benefit 
purposes under 38 C.F.R. § 3.353.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1969 to December 
1972 and from March 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the RO which 
found that the veteran was not competent to contract or to 
manage his own affairs.  The Board remanded the appeal to the 
RO for additional development in November 1998.  

By Report of Contact dated in September 1997, the veteran 
stated that he wished to cancel his hearing before the 
Regional Office scheduled for September 23, 1997.  He also 
stated that he did not want to reschedule another hearing or 
any kind of meeting.  The Board interprets this as a 
withdrawal of his request for a BVA hearing before a Board 
member at the Regional Office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  As a result of chronic schizophrenia, the veteran lacks 
the mental capacity to contract or manage his own affairs, 
including disbursement of funds without limitation, and 
requires a fiduciary.  


CONCLUSION OF LAW

The veteran is mentally incompetent for VA benefit purposes.  
38 C.F.R. § 3.353 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in August 1990 service connection for a 
psychiatric disorder was denied by the RO on the basis that 
there was no diagnosis or evidence of an acquired psychiatric 
disorder in service or within one year of discharge from 
service.  The veteran was granted nonservice connected 
pension for schizophrenia, and a 100 percent evaluation was 
assigned, effective from May 8, 1989.  At that time, the 
veteran was found to be competent for VA purpose.  By rating 
action of February 1998, service connection was granted for 
schizophrenia, effective from June 1997.

The evidentiary record indicates that the veteran had been 
largely unemployed and homeless for many years and had 
multiple hospitalizations for psychiatric problems diagnosed 
as schizophrenia.  The veteran was committed to New Hampshire 
Hospital in August 1996 for a six-month period, and the 
commitment was extended for two years in April 1997, due to 
continued acute psychosis and minimal treatment response.  
Pertinent information from two independent psychiatric 
evaluations conducted at that facility in September 1996 for 
the Merrimack County Probate Court in conjunction with civil 
commitment are provided hereinbelow.  

The veteran was admitted for the first time to New Hampshire 
Hospital on August 20, 1996 on an involuntary emergency 
admission petition from Portsmouth Hospital.  The petitioner, 
a clinician with the Rockingham Department of Corrections, 
reported that the veteran refused food and medicines, and was 
delusional.  The veteran had lost 8 pounds in ten days from 
not eating.  The veteran stated, "I'm divine" and "I am 
completely infirmed and atrophied."  The examiner noted that 
he had originally encountered the veteran in August 1996 at 
the Secure Psychiatric Unit where he had been transferred 
from Rockingham County Jail due to his failure to eat.  The 
veteran had been arrested on charges related to being 
perceived as threatening with a knife.  

During his hospital stay, the veteran was uncooperative with 
treatment and refused to take his prescribed medications.  
According to nursing staff, the veteran had been drinking 
milk and fluids in order to maintain his weight.  He 
reportedly isolated himself from others, and was viewed as 
very suspicious.  The psychological evaluation described the 
veteran as "Remarkably psychotic."  The summary stated 
"Diagnosis of Schizophrenia is clear cut; patient too 
psychotic to benefit from psychological services at this 
time."  The plans indicated by the treatment team included 
transfer to a long-term unit and to seek guardianship.  

On mental status examination, the veteran chose to stand 
rather than sit during the interview.  The veteran indicated 
that he did not wish to speak with the examiner but preferred 
to speak to the judge directly.  The veteran told the 
examiner that he could get what information he needed from 
reviewing his records at the Secure Psychiatric Unit.  During 
the interview, the veteran appeared to be somewhat suspicious 
and distant, but showed no florid thought disorder.  The 
examiner concluded that the veteran suffered from chronic 
schizophrenia, paranoid type, and that he represented a 
potentially serious likelihood of dangerousness to himself by 
virtue of inability to care for basic needs such as food, 
clothing, and shelter.  The examiner recommended that a 
guardian be appointed, and that the veteran be committed for 
long-term treatment for up to five years in order to manage 
the veteran's chronic illness.  The examiner indicated that 
he was concerned that the veteran's level of disorganization 
was such that there was a meaningful risk of his simply 
wandering away, perhaps to a different state, should he gain 
the opportunity.  For that reason a commitment in addition to 
a guardianship would be of help in his management.  

When evaluated on September 12, 1996, the veteran stated that 
he was "kidnapped from Scotland at birth and tampered and 
was exploded head to toe and so I need to stay on the ground 
floor."  "I'm not people, I'm divine."  After admission, 
the veteran refused medication and solid foods although he 
still drank milk.  He spent most of his time standing against 
the wall throughout the day and observing the staff.  The 
veteran was polite but extremely guarded throughout his 
hospitalization, and interacted minimally if at all with the 
staff or other patients.  His speech was sometimes 
unintelligible and he was described frequently in the chart 
as "word salad."  The veteran began to eat solid foods on 
September 8, 1996.  

On mental status examination, the veteran stayed in the 
doorway of the examining room and stated that he had no need 
to meet with a psychiatrist.  He stated that there was no 
purpose to the evaluation although he volunteered that he 
knew the examiner was there because of "the court."  The 
veteran was dressed in a somewhat disheveled manner and his 
motor behavior and speech were slowed.  There was a paucity 
of production, and his affect was flat.  The veteran's mood 
was not assessed because he would not describe how he felt.  
His thought process was somewhat disorganized, and his 
thought content was significant for his statements that he 
has been "maligned and harmed."  The diagnosis was 
schizophrenia.  

The examiner opined that the veteran presented a potentially 
serious likelihood of danger to himself and to others, and 
that involuntary admission was necessary.  The examiner 
recommended a commitment to New Hampshire Hospital of six 
months.  This would allow a sufficient period of time to 
establish some form of relationship with him, gain more 
information about his life, and either return him to that 
life or help him to put things in place so that he could 
begin to transition out of the hospital.  The veteran's 
disorganized and delusional thinking limited his ability to 
accurately assess the need for medication because he was so 
paranoid he could not realistically weigh the risks and 
benefits.  His psychotic thinking at times impaired his 
ability to the point where he was unable to eat or maintain 
his nutrition, and he required highly skilled care to ensure 
that he received proper nutrition.  The examiner also 
recommended a guardian.  

On a Physician's Medical Officer's Statement of Patient's 
Capability to Manage Benefits, dated January 30, 1997, the 
examiner concluded that the veteran was not capable of 
managing or directing the management of benefits in his own 
interest.  The examiner stated that the veteran was acutely 
psychotic and had recently tried to give away approximately 
25 percent of his resources to charity.  The veteran reported 
that the British embassy would take care of his housing for 
him.  The examiner also indicated that he was not sure if the 
veteran would be able to manage his funds in the future 
because he had never been compliant with his medications for 
any period of time.  

By rating action in March 1997, the RO proposed to find the 
veteran incompetent for VA purposes based on the medical 
findings that the veteran was not capable to handle his 
funds.  The veteran was notified of this proposal and was 
informed of his appellate rights.  

By rating action in April 1997, the RO determined that the 
veteran was incompetent to handle the disbursement of funds 
based on the medical findings discussed above.  The veteran 
was notified of this action and this appeal ensued.  

In April 1997, the veteran was referred by Merrimack Probate 
Court for evaluation of the need for involuntary commitment 
to New Hampshire Hospital.  The examiner noted that during 
the veteran's involuntary commitment, he continued to show 
marked delusional thinking and paranoid ideation, and that he 
was very isolative and withdrawn.  The veteran showed no 
further episodes of aggressive or assaultive behavior towards 
others and denied any suicidal ideation.  He was given 
several medication trials.  The veteran was initially 
extremely guarded and reluctant to participate in the 
interview but finally did allow the examiner to interview him 
in his room.  The veteran was preoccupied with fears of being 
"targeted" by a group, mostly consisting of what he 
referred to as "Montana Nazi violators."  The veteran 
indicated that he was targeted in his lineage from Scotland 
and at birth was kidnapped and injected with acid which 
"maligned" his form.  The veteran reported that he felt 
throughout his childhood that he was kidnapped and mistreated 
by this group of "mutilators and violators."  He reported 
that at the age 6, they abducted him and performed surgery, 
hernia repair, and also tampered with his genitals.  He felt 
he was "destined" to be 800 pounds and that the group had 
targeted his father causing him to weigh 650 pounds.  The 
veteran reported that he began to realize he was in danger 
from attack from this group approximately 13 years ago in 
1984 when he was living in Washington, DC.  

On mental status examination the veteran was alert, fully 
oriented, and extremely guarded.  He was reluctant to proceed 
with the interview, initially declining but then finally 
agreeing to talk with the examiner in his room.  The veteran 
was casually dressed in a shirt and jeans and was well 
groomed.  His thinking was tangential with occasional 
neologisms.  His mood was essentially euthymic, and he denied 
any subjective feelings of depression.  His affect was 
blunted, and he expressed preoccupying persecutory type 
delusions regarding the "Montana Nazi violators" who he 
felt were "targeting" him and harassing and influencing him 
throughout his life.  The veteran reported that they 
persistently influenced him telepathically, even while he was 
in the hospital, and he felt that they were also able to 
cause deterioration of other patients.  The veteran reported 
somatic delusions, stating that they had deformed his face, 
influenced his body form in general, and caused internal 
damage.  He stated that they were an armed group, and that he 
feared they were trying to kill him.  The veteran admitted to 
auditory hallucinations consisting of the voice of this group 
communicating with him, but denied any suicidal or homicidal 
ideation.  His insight was extremely poor and his judgment 
was impaired.  The examiner noted that the veteran continued 
to suffer from preoccupying delusional thinking and paranoid 
ideation.  The diagnosis on Axis I was chronic 
undifferentiated schizophrenia.  The Global Assessment of 
Functioning (GAF) score on Axis V was 25 for both current and 
the past year.  

The examiner opined that the veteran posed a potentially 
serious likelihood of danger to himself or others.  The 
veteran showed minimal improvement as far as his severely 
psychotic thinking, and he continued to completely lack any 
insight into his condition.  The veteran stated that if he 
were to come across one of these group members, he was 
authorized to kill that individual.  He denied any specific 
plan but stated, "I would find a way."  The examiner opined 
that a period of commitment of two years would be necessary 
for further psychiatric treatment and stabilization with a 
possibility of conditional discharge if his condition should 
stabilize.  

A VA psychiatric examination for competency purposes was 
conducted in June 1997.  The examination was conducted at New 
Hampshire Hospital where the veteran had resided since August 
1996.  The veteran's subjective complaints were the same as 
reported in the earlier examinations discussed above, 
although the veteran now reported that he recently killed as 
many as 2500 of the "violators," and that he had been given 
permission by the British Embassy.  

On mental status examination, the veteran was neatly groomed 
and appropriately dressed.  He appeared rather guarded and 
tense but was cooperative with the interview.  His affect was 
generally flat, with occasional appropriate and spontaneous 
facial expression, and his mood appeared euthymic.  
Psychomotor activity appeared mildly to moderately retarded.  
His speech was soft, slow and quiet, and at times difficult 
to understand.  This, however, was aggravated by a marked 
thought disorder, characterized by significant derailment, 
tangentiality, neologisms, and clang associations.  For 
example, the veteran inexplicably reported being "christed" 
and subject to "rigging."  The veteran also provided a 
rather obscure referenced to "my lineage is passing my 
heritage" and his desire to "live mortally with heavy 
metal."  Writing samples based upon letters sent to the VA 
and Mr. [redacted] as recently as 4/7/97 reveal a highly 
disorganized and bizarre quality which render them largely 
incomprehensible.  Hallucinations and numerous bizarre 
delusional beliefs were clearly present.  The veteran showed 
a high degree of conviction and little insight regarding 
these beliefs.  Attention, concentration, and short-term 
memory appeared grossly intact on mental status testing.  
However, his judgment and insight appeared to be rather poor.  

The examiner concluded that the veteran continued to 
demonstrate active and marked psychotic symptomatology which 
severely impaired his judgment and insight.  The examiner 
noted that his findings were consistent with the reports of 
the treatment staff at New Hampshire Hospital.  The veteran 
was found to be a continuing danger to himself and to others.  
He was committed for a two-year period, pending any change in 
his clinical status, and was appointed a legal guardian by 
the court.  The examiner noted that while the structure and 
support of the inpatient setting appeared to have assisted 
the veteran in better managing his behavior and self-care, 
his current levels of delusional ideation and thought 
disorder remained a major impediment to his ability to 
exercise reasonable and sound judgment.  His continued 
resistance to treatment and medication compounded this 
difficulty.  Based upon these factors, the examiner concluded 
that the veteran was incompetent for VA purposes at this 
time.  

An Initial Field Examination was conducted in June 1997.  The 
examiner noted that he had reviewed the veteran's records and 
spoke with the veteran's Case Manager prior to the interview.  
At that time, the veteran was a resident at New Hampshire 
Hospital and was rated incompetent.  The veteran's Case 
Manager reported that the veteran was unstable and continued 
to have all the typical symptoms of schizophrenia, including 
delusions of grandeur.  The veteran repeatedly called his 
Case Manager and the examiner requesting that they call the 
British Embassy in order to verify that he was a citizen of 
that country and exempt from being held at the hospital.  The 
examiner indicated that, with regard to his finances, the 
veteran seemed to know what he was talking about but the 
delusions would get mixed in, confusing everything.  The 
veteran wrote numerous letters to the VA in connection with 
his appeal, but the examiner indicated that they were bizarre 
and hard to understand.  The veteran was extremely isolated 
and did not socialize with anyone, with no inside or outside 
contacts other than his Case Manager.  The veteran was on 
high dosages of Haldol, but that did not seem to be working.  
Another medication would not work as the veteran would have 
to be monitored, and he would not take his medications unless 
it was given by injection.  During the interview, the veteran 
stated that the examiner did not look anything like his voice 
sounded on the phone but finally relented on this point after 
the examiner showed him two forms of identification.  The 
Case Manager reported that the veteran lived in and out of 
shelters for many years and was able to save over $50,000, 
but he feared that the veteran would not spend any money on 
medicine and he would end up back in the hospital or would 
continue to live in shelters.  The Case Manager indicated 
that it was hoped that the veteran would be ready to leave 
the hospital within the next four months, to live in 
Portsmouth and be supervised by Seacoast Mental Health.  The 
examiner opined that the veteran was unable to manage the 
full range of financial responsibilities needed to control 
his life, and due to the severity of his disability, the 
veteran was not a candidate for employment.  

A Field Examination in October 1997 revealed no significant 
change in the veteran's condition.  The examiner noted that 
the veteran was still unstable, and that his medications did 
not seem to be working, even though he was placed on a larger 
dose.  The Case Manager reported that the veteran was still 
talking delusional, and that he was very shy and withdrawn.  
The veteran did not socialize and was living in a locked 
ward.  The examiner indicated that he talked to the veteran 
about being released from the hospital but that the veteran 
did not want to go, as he was afraid of the outside world.  
It was indicated that the plan was to move the veteran over 
to one of the homes on the hospital grounds in January 1998, 
which would offer the veteran more freedom and still provide 
him with continued care.  On examination, the veteran did not 
speak unless spoken to.  The veteran was groomed and neatly 
dressed, and appeared to have gained some weight.  The 
examiner indicated that the veteran continued to be unwilling 
to spend money on anything that he felt he did not need, 
which included medications, shelter, food, and anything else 
that he could get for free.  The examiner concluded that the 
veteran was unable to handle the full range of financial 
responsibilities needed to manage his life.  

A Field Examination in April 1998 indicated that the 
veteran's medication had been changed, and that he was making 
slow progress and interacting more with the staff and the 
other residents.  The Case Manager indicated that she had 
seen a small but positive change in the veteran's 
personality, but that he still had a long way to go before he 
could move into his own apartment downtown.  The Case Manager 
reported that every time an apartment was found, the veteran 
found some objection to it due to his psychosis, such as not 
liking the shape of the tree outside or the way the rocks sat 
in any specific yard.  The veteran still resided in a locked 
ward.  During the interview, the veteran stated that he did 
not agree with anything that was going on in his life, 
including having his funds managed and being charged for his 
hospital care.  The examiner noted that the veteran did not 
go into any delusional speech as he had done in previous 
interviews.  The examiner concluded that the veteran's 
disabilities continued to interfere with his ability to 
handle the full range of financial responsibilities needed to 
manage his life.  The examiner also recommended that the 
veteran's guardian and hospital care continue as is for at 
least the next year.  

Analysis

The Board finds that the RO has complied with all procedural 
provisions required by regulation in declaring the veteran 
incompetent for VA benefits purposes.  See 38 C.F.R. 
§ 3.353(b),(c),(e) (1998).  

The issue of whether a veteran is competent to receive direct 
payment of VA benefits is controlled by 38 C.F.R. § 3.353.  
Pertinent provisions of the regulation provides that a 
mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his affairs, including the disbursement of funds without 
limitation.  38 U.S.C.A. § 3.353(a).  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

Review of the record shows that the veteran's nonservice-
connected schizophrenia has been rated 100 percent disabling 
since May 1989, and that he has been rated incompetent for VA 
purposes from April 1997.  By rating action of February 1998, 
service connection for schizophrenia was granted effective 
from June 1997.  The record also discloses that the veteran 
has a lengthy history of hospitalizations for psychiatric 
problems, and that a guardian was appointed by a Court of 
Probate in April 1997.  

Upon careful review of the evidence of record, there is no 
doubt that the veteran is incapable of administering his 
funds.  The medical evidence shows that the veteran lacks the 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation, and thus, 
the Board finds that he is not competent for VA purposes.  

A VA psychiatric evaluation in June 1997, and field 
examinations in 1997 and 1998 shows that the veteran 
continues to have delusional thinking and is not competent to 
maintain employment or manage his financial affairs.  The 
most recent clinical evidence, a field examination in 1998, 
showed that the veteran was not able to function on any 
significant level outside of his locked ward.  While the 
veteran showed some slight improvement in his personality on 
the most recent field examination in April 1998, it appears 
that this was in response to a change in his medications.  
Moreover, the examiner noted that the veteran had a "long 
way to go" before he would be able to move into his own 
apartment and function without supervision within the 
community.  

The examinations of record are detailed and focused on the 
veteran's competency or lack thereof.  The June 1997 VA 
psychiatric-competency examination determined that the 
veteran was incompetent for VA purposes.  The examiner 
reviewed all of the evidence of record, and based on that 
evidence, together with the clinical findings, found that the 
veteran's psychiatric disorder severely impaired his judgment 
and insight, and that he was a continuing danger to himself 
and others.  

The Board acknowledges the statements of the veteran claiming 
that he is fully capable of managing his financial affairs.  
However, lay assertions do not constitute competent medical 
evidence, which is required in this instance where the issue 
involves medical knowledge.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996)(stating that a VA determination of 
incompetence must stand when only rebutted by lay evidence).  
There is no competent evidence of record which rebuts the 
medical findings reported on the VA psychiatric examinations 
discussed above.  In addition, no evidence has been submitted 
to raise any doubt as to the accuracy of these reports 
regarding a determination of competency.  Accordingly, the 
Board finds that the veteran lacks the mental capacity to 
manage his own affairs in a responsible manner, including the 
disbursement of funds without limitation.  



ORDER

The veteran is incompetent for VA purposes, and his appeal is 
denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

